Exhibit 10.1






EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of this 27 day of March,
2020, by and between Lumos Pharma Inc. (the “Company”), and Richard Hawkins
(“Executive”) (collectively, the “Parties”, each a “Party”).
Whereas, the Company wishes to employ and/or continue to employ Executive and to
assure itself of Executive’s services on the terms set forth herein;
Whereas, Executive wishes to be employed by the Company on the terms set forth
herein; and
Whereas, the Parties intend for this Agreement to set forth all of the terms and
conditions of Executive’s employment with the Company, and to supersede and
replace all prior agreements, arrangements, representations or understandings
between the Parties regarding Executive’s employment with the Company.
AGREEMENT
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1.    Position and Term of Employment. The Company will employ Executive and
Executive shall serve the Company in the capacity of Chief Executive Officer,
President and Chairman (“CEO”) of Lumos Pharma, Inc.. Executive’s employment
hereunder shall be for a three-year term commencing on the date hereof (the
“Employment Date”), which initial three-year term (the “Initial Term”), unless
either party gives at least ninety (90) days’ prior notice to the other of its
determination to not extend the term, shall be automatically extended on the
third anniversary of the Employment Date, and on each anniversary of that date
thereafter for a further period of one year (each a “Renewal Term” and, together
with the Initial Term, the “Employment Term”), unless terminated in accordance
with the provisions of Section 9 hereof.


2.    Duties. Executive shall render exclusive, full-time services to the
Company and shall also serve as a director on the Company’s Board of Directors
(the “Board”) pursuant to the Company’s Bylaws. Executive shall report to the
Board in Executive’s role. Executive shall perform services under this Agreement
primarily at the Company’s office in Austin, Texas, and from time to time at
such other locations as may be necessary or as otherwise reasonably requested by
the Company. Subject to the terms of this Agreement, Executive’s
responsibilities, working conditions and duties may be changed, expanded or
eliminated at the sole discretion of the Board. Executive shall devote
Executive’s best efforts and full business time, skill and attention to
performance of Executive’s duties on behalf of the Company; provided, however,
that Executive may engage in civic and not-for-profit activities (e.g.
charitable and industry association activities) as long as such activities do
not materially interfere with Executive’s obligations hereunder. During
Executive’s employment with the Company, Executive agrees not to engage in any
business or for-profit activities outside the Company, including serving on any
advisory boards or boards of directors of for-profit entities, except with the
prior written approval of the Board, which approval may be rescinded at any time
in the Board’s sole discretion, provided that in the event of such rescission
Executive shall be permitted reasonable time for orderly withdrawal from any
board with respect to which such consent has been rescinded. The Company hereby
consents to Executive’s continuing service on the boards of Plus Therapeutics,
Savara Pharmaceuticals, and AiCure. By signing this Agreement, Executive
represents that, to the best of Executive’s knowledge, Executive is not subject
to any other contract or duty that would interfere in any way with Executive’s
employment with the Company or performance of employment duties hereunder.


3.    Policies and Procedures. Executive shall be subject to and will comply
with the policies and procedures of the Company, as they may be modified,
expanded or eliminated from time to time at the Company’s sole discretion,
except to the extent any such policy or procedure specifically conflicts with
the express terms of this Agreement (in which case, this Agreement shall
control).





--------------------------------------------------------------------------------

Exhibit 10.1




4.    Base Salary. For services rendered hereunder, Executive shall receive a
base salary at the rate of $560,000 per year (“Base Salary”), paid periodically
in accordance with ordinary Company payroll practices, subject to applicable
payroll withholdings and deductions. Executive’s Base Salary shall also be
subject to annual reviews and periodic adjustment; provided that Executive’s
Base Salary may not be decreased without Executive’s express written consent
except in connection with an across-the-board reduction proportionally affecting
all senior executives of the Company.


5.    Bonus. Executive will be eligible to receive an annual performance bonus
(“Bonus”), with a target level at 55% of Executive’s Base Salary (the “Bonus
Target”), with the annual amount of such Bonus to be determined in the sole
discretion of the Board or by its Compensation Committee (under authority
delegated by the Board), based upon a review of both Executive's individual
performance and the Company’s performance (both of which may include, but are
not limited to, achievement of certain milestones or performance objectives, if
any, established by the Board or the Compensation Committee (the “Bonus Plan”).
The Board or the Compensation Committee, in their sole discretion, shall
determine the extent to which Executive has achieved any performance targets or
other terms and conditions applicable to the Bonus; the amount of the Bonus (if
any); and whether and to what extent a Bonus may be paid with respect to any
year during which Executive's employment terminates, subject to the terms and
conditions of this Agreement.  Bonuses are not earned until they are approved in
writing by the Board or Compensation Committee. Any Bonuses earned shall be paid
subject to applicable employment taxes, withholding and deductions. Except as
otherwise expressly provided in this Agreement or in the Bonus Plan, Executive
must remain continuously employed with the Company through the date a Bonus is
approved in order to be eligible to receive such Bonus. The Bonus shall be paid
to Executive by March 15 of the year following the year in which the Bonus was
earned.


6.    Equity Awards. In consideration for entering into this Agreement,
Executive shall be granted an option to purchase 135,000 shares of Company
common stock, and 25,000 Restricted Stock Units (collectively the “Equity
Awards”), subject to the vesting schedule and all other terms, conditions and
limitations applicable to such options and Restricted Stock Units as set forth
in the Company’s 2009 Equity Incentive Plan as it may be amended from time to
time (the “Equity Plan”) and in Stock Award Agreements (as defined in the Equity
Plan) approved by the Board and entered into by Executive. Executive shall be
eligible for annual grants under the Equity Plan and may receive additional
equity grants from time to time, in the sole discretion of the Board or a
designated committee thereof.


7.    Other Benefits. While employed by the Company pursuant to this Agreement,
Executive shall be entitled to the following benefits:


(a)Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on the same terms and
conditions in effect from time to time, including, without limitation,
participation in pension and profit sharing plans, the Company’s 401(k) plan,
group insurance policies and plans (including medical, health, vision, and
disability insurance policies and plans, and the like) which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter, discontinue and/or amend its benefit plans and programs from time to
time in its sole discretion.


(b)Expense Reimbursement. The Executive shall receive, upon presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.


(c)Paid Time Off. Subject to the limits herein, Executive will accrue thirty
(30) days of paid time off (“PTO”) each full year, accrued in bi-weekly
increments (on the Company’s regular payroll schedule), subject to Executive’s
continuing service. Unused PTO will carry over from year to year; provided,
however, that Executive shall not be entitled to “carry over” more than 1.5
times Executive’s annual PTO accrual amount. Executive’s accrued PTO shall not
exceed 360 hours (“PTO Cap”). Upon termination of employment for any reason,
Executive shall be paid out (at Executive’s last rate of pay) for Executive’s
then accrued unused PTO amount, up to a maximum of Executive’s PTO Cap, less
applicable payroll deductions and withholdings. Except as provided herein,
Executive’s





--------------------------------------------------------------------------------

Exhibit 10.1


PTO rights shall be governed by the Company’s PTO policy and applicable law, as
in effect from time to time; provided, however, that in the event of a conflict
between this Agreement and the Company’s governing PTO policy, this Agreement
will control.


8.    Confidential Information, Rights and Duties.


(a)     Proprietary Information. Executive agrees to execute and abide by the
Company’s Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement (the “Proprietary Information Agreement”), attached
hereto as Exhibit A.


(b)    Exclusive Property. Executive agrees that all Company-related business
procured by Executive, and all Company-related business opportunities and plans
made known to Executive while employed by the Company, are and shall remain the
permanent and exclusive property of the Company.


9.    Termination of Employment.


(a)    At-Will Status. The Company and Executive understand and agree that this
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of Executive’s employment relationship,
and it may be terminated by either Executive or the Company at any time, with or
without Cause or Good Reason (as defined herein), and with or without advance
notice. Executive’s at-will status cannot be altered except in an express
written agreement signed by Executive and the Company with the specific approval
of the Board.


(b)    Termination Due to Death or Disability. Subject to applicable state or
federal law, Executive’s employment with the Company will automatically
terminate upon Executive’s death or a physical or mental disability or condition
which renders Executive unable to perform the essential functions of Executive’s
position (with or without accommodation) for more than six (6) months in any
twelve (12) month period, or for more than four (4) consecutive months
(“Disability”). This provision shall be interpreted and construed in accordance
with the federal Americans with Disabilities Act of 1990 and all other
applicable laws. Upon a termination of employment by the Company due to
Executive’s death or Disability, Executive or his estate or beneficiaries, as
applicable, will receive: (i) an amount equal to Executive’s unpaid Base Salary
through the date of termination due to death or Disability; and (ii) payment of
a bonus in an amount equal to Executive’s Bonus Target as described in Section 5
above (the payments under clauses (i) and (ii) shall be subject to applicable
tax withholdings and deductions).


(c)    Resignation by Executive. Executive may resign from the Company with or
without Good Reason. The Company requests that Executive provide at least three
(3) weeks’ advance written notice of a termination without Good Reason to allow
for an orderly transition. The Company may accelerate the date Executive’s
resignation is to become effective, in its sole discretion. In the event the
Company accelerates the resignation effective date in the case of Executive’s
resignation without Good Reason, Executive will be paid Base Salary severance
through the originally tendered resignation date, provided that in no such event
will Executive be entitled to receive more than three (3) months of Base Salary
severance beyond the accelerated resignation date.


(d)    Definition of Cause. For purposes of this Agreement, “Cause” for the
Company to terminate Executive shall mean: (i) Executive’s incompetence or
failure or refusal to perform satisfactorily any duties reasonably required of
Executive by the Company (other than by reason of Disability), which failure
continues for fifteen (15) days after Executive receives specific written notice
to cure; (ii) Executive’s conviction or plea of guilty or nolo contendere to any
felony or to any other crime involving dishonesty or moral turpitude; (iii) any
act or omission which constitutes a material breach of this Agreement, the
Proprietary Information Agreement, the Company’s policies, or Executive’s
fiduciary duty to the Company; or (iv) Executive’s engaging in conduct that
constitutes willful gross misconduct, or willful gross neglect which causes, or
could be reasonably expected to cause, material harm or bring disrepute to the
Company.


(e)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following without Executive’s prior written
consent: (i) a reduction in Executive’s Base Salary or benefits





--------------------------------------------------------------------------------

Exhibit 10.1


that materially diminishes the aggregate value of Executive’s compensation and
benefits, unless a reduction is made in connection with an across-the-board
reduction of all executives’ base salaries and/or employee benefits by a
percentage less than 20% and at least equal to the percentage by which
Executive’s Base Salary or employee benefits are reduced; (ii) in the event of
such an across-the-board reduction and a subsequent across-the-board restoration
of all or any portion of the reduced Base Salary or benefits, then a failure to
restore Executive’s Base Salary or benefits in at least a proportional manner;
(iii) a material reduction of Executive’s Bonus Target level; (iv) a material
reduction in Executive’s authority, title, duties, responsibilities, or
reporting lines; (v) a relocation of Executive’s principal place of employment
that would result in an increase in Executive’s one-way commute by more than 30
miles; (vi) any other action or inaction that constitutes a material breach of
this Agreement; or (vii) failure of the Company to renew this Agreement at the
end of the initial or any subsequent term. Notwithstanding the foregoing, “Good
Reason” for Executive to resign shall not exist unless: (x) Executive provides
the Company with specific written notice of the existence of the condition
giving rise to Good Reason within ninety (90) days after its initial occurrence;
(y) the Company fails to remedy such condition within thirty (30) days after its
receipt of such written notice; and (z) Executive resigns within sixty (60) days
after the cure period has lapsed.


(f)    Final Pay upon Termination for Any Reason. Except as otherwise provided
by this Agreement and/or required by law, upon termination of Executive’s
employment for any reason, the Company’s obligation to make payments hereunder
shall cease, except that the Company shall pay all amounts due and payable for
Executive’s services through Executive’s last day of employment (the “Separation
Date”), including all accrued unpaid Base Salary and Bonus compensation earned
through Separation Date, any benefits accrued prior to the Separation Date, all
accrued but unused vacation as of the Separation Date, and any reimbursable
business expenses incurred but not reimbursed as of the Separation Date.


(g)    Severance Benefits upon a Covered Termination (No Change in Control).


(i)Severance Benefits. If Executive’s employment is terminated by the Company
without Cause or as a result of Executive’s resignation for Good Reason (each a
“Covered Termination”), Executive shall be eligible to receive the following
severance benefits: (1) payment of an amount equal to twelve (12) months of
Executive’s Base Salary in effect immediately prior to the Separation Date, less
applicable payroll tax withholdings and deductions (the “Severance”); (2)
payment of a bonus in an amount equal to Executive’s Bonus Target as described
in Section 5 above, less applicable withholdings and deductions; (3) the Pro
Rata Bonus (as defined herein); and (4) twelve (12) months of accelerated
vesting of Executive’s Equity Awards (so that Executive becomes vested in the
portion of the Equity Awards that would have become vested if Executive remained
employed for 365 days after the Separation Date). (For the avoidance of doubt,
to the extent that any performance criteria under any Equity Award has not been
satisfied as of the Separation Date, such Equity Award shall terminate as of the
Separation Date, and shall not be subject to the foregoing accelerated vesting
benefit.); and (4) a twelve (12) month extension of the exercise period
applicable to the Equity Awards so that Executive has 365 days after the
Separation Date to exercise any vested Equity Awards (including, for avoidance
of doubt, any portion of such awards that became vested as a result of the
foregoing accelerated vesting benefit) (the “Extended Exercise Period”). The
foregoing Extended Exercise Period benefit may convert Equity Awards that were
incentive stock options into non-statutory stock options. Executive should
consult with an independent tax advisor for additional guidance. Except for the
foregoing accelerated vesting and Extended Exercise Period benefits, all
existing terms and conditions applicable to the Equity Awards shall remain in
full force and effect. In addition, provided Executive timely elects to continue
Executive’s group health insurance coverage after the Separation Date pursuant
to the federal COBRA law or, if applicable, state insurance laws (collectively,
“COBRA”), and the terms of the governing health insurance policies, the Company
will reimburse the monthly COBRA health insurance premiums (the “COBRA
Payments”) Executive pays to continue Executive’s health insurance coverage
(including dependent coverage), less the amount Executive would have been
required to contribute for such health insurance coverage had he continued his
employment, for twelve (12) months after the Separation Date or until such
earlier date as Executive either becomes eligible for group health insurance
coverage through a new employer or ceases to be eligible for COBRA coverage (the
“COBRA Payment Period”). Executive must submit to the Company appropriate
documentation of the foregoing health insurance payments, within sixty (60) days
of making such payments, in order to be reimbursed. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Payments without a substantial risk of violating applicable law
(including, without limitation,





--------------------------------------------------------------------------------

Exhibit 10.1


Section 2716 of the Public Health Service Act), at the end of each remaining
month of the COBRA Payment Period, the Company shall pay Executive directly a
taxable monthly amount which, after taxes, equals the COBRA Payment amount the
Company would have otherwise paid to Executive (assuming a 37% tax rate).
Executive agrees to promptly notify the Company in writing if Executive becomes
eligible for group health insurance coverage through a new employer before the
end of the specified reimbursement period. For sake of reference, all severance
benefits provided in entire subsection 10(g)(i) shall be referred to
collectively as the “Severance Benefits.” For purposes of this Agreement, “Pro
Rata Bonus” means an amount equal to (A) Executive’s Bonus Target for the
calendar year in which the Separation Date (as defined herein) occurs if his
employment had continued, multiplied by (B) a fraction, the numerator of which
is the number of days he was employed hereunder during such year and the
denominator of which is the number of days in such year.


(ii)Preconditions. As a precondition to receiving any Severance Benefits,
Executive must (1) remain in compliance with all continuing obligations
Executive owes to the Company, including those set forth under Executive’s
Proprietary Information Agreement, and (2) within twenty-one (21) days after the
Separation Date, Executive must sign and return to the Company, a separation
agreement and release of claims in substantially the form attached hereto as
Exhibit B (the “Release”) and allow the Release to become fully-effective and
non-revocable by its terms. The Severance Benefits will be paid in the form of
continuing salary installment payments, paid on the Company’s ordinary payroll
schedule starting immediately after the Separation Date; provided, however, that
any payments that would be paid prior to the date the Release becomes fully
effective and non-revocable (the “Effective Date”), shall be delayed and paid in
full on the first payroll date after the Effective Date. Notwithstanding the
foregoing, the Pro Rata Bonus, when payable in connection with a Covered
Termination, shall be paid in a lump sum, within ten (10) business days after
the Effective Date. (For avoidance of doubt, no Severance Benefits will be paid
under any circumstances if the foregoing preconditions are not satisfied, or if
Executive’s employment ends because of a resignation without Good Reason, a
termination for Cause, or as a result of Executive’s death or Disability.)


10.    Change In Control Benefits.


(a)    Change in Control Termination. If Executive’s employment with the Company
is terminated by the Company without Cause (but not due to Executive’s death or
Disability) or Executive resigns for Good Reason, and such termination or
resignation occurs within one (1) month before, or within thirteen (13) months
after a Change in Control (defined below) (each a “CIC Termination”), Executive
shall be eligible to receive the following enhanced severance package (in lieu
of the Severance Benefits described above): (i) payment of twenty-four (24)
months of Executive’s Base Salary as in effect immediately prior to the
Separation Date, less applicable withholdings and deductions; (ii) payment of a
bonus in an amount equal to Executive’s Bonus Target times two (2x) as described
in Section 5 above, less applicable withholdings and deductions (the payments
under clauses (i) and (ii) referred to as the “CIC Cash Severance”); (iii) the
Pro Rata Bonus; and (iv) accelerated vesting of Executive’s Equity Awards so
that Executive becomes one hundred percent (100%) vested in all such Equity
Awards; and (iv) a twenty-four (24) month extension of the exercise period
applicable to the Equity Awards so that Executive has 730 days after the
Separation Date to exercise any vested Equity Awards (including, for avoidance
of doubt, any portion of such awards that became vested as a result of the
foregoing accelerated vesting benefit) (the “CIC Extended Exercise Period”). The
foregoing CIC Extended Exercise Period benefit may convert Equity Awards that
were incentive stock options into non-statutory stock options. Executive should
consult with an independent tax advisor for additional guidance. Except for the
foregoing accelerated vesting benefits, all existing terms and conditions
applicable to the Equity Awards shall remain in full force and effect. In
addition, provided Executive timely elects to continue Executive’s group health
insurance coverage after the Separation Date pursuant to COBRA, and the terms of
the governing health insurance policies, the Company will reimburse all monthly
COBRA health insurance premiums the Executive pays to continue Executive’s
health insurance coverage (including dependent coverage), less the amount
Executive would have been required to contribute for such health insurance
coverage had he continued his employment, for twenty-four (24) months after the
Separation Date or until such earlier date as Executive either becomes eligible
for group health insurance coverage through a new employer or Executive ceases
to be eligible for COBRA coverage. These CIC severance benefits shall be paid
subject to the same preconditions and on the same terms and conditions
applicable to the Severance Benefits; provided, however, that the CIC Cash
Severance shall be paid in a lump sum within ten (10) business days of the
Effective Date of the Release required under Section 9(g)(ii) (Preconditions).
For purposes of





--------------------------------------------------------------------------------

Exhibit 10.1


this provisions only and notwithstanding any other provisions of this Agreement
to the contrary, in the event of a resignation without Good Reason as described
in Section 9(e) above, the Company may elect to accelerate Executive’s
designated resignation effective date, and Executive shall not be entitled to
any additional pay in lieu of notice.


(b)    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” has the definition set forth in the Equity Plan.


11.    Code Section 409A Compliance. Notwithstanding anything set forth in this
Agreement to the contrary, any payments and benefits provided pursuant to this
Agreement which constitute “deferred compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A shall not commence until
Executive has incurred a “separation from service” (as such term is defined in
the Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.
For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Agreement (and any definitions hereunder) will
be construed in a manner that complies with Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Section
409A (including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if the Company (or, if applicable, the successor entity
thereto) determines that any payments upon Executive’s Separation From Service
set forth herein and/or under any other agreement with the Company constitute
“deferred compensation” under Section 409A and Executive is, on Executive’s
Separation From Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely, to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments upon
Executive’s Separation From Service shall be delayed until the earlier to occur
of: (a) the date that is six months and one day after Executive’s Separation
From Service or (b) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”). On the Specified Employee Initial
Payment Date, the Company (or the successor entity thereto, as applicable) shall
(A) pay to Executive a lump sum amount equal to the sum of the payments upon
Executive’s Separation From Service that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of the severance benefits had not been so delayed pursuant to this
section and (B) commence paying the balance of the severance benefits in
accordance with the applicable payment schedules set forth in this Agreement.
None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the effective date of the Release. If the period of time
Executive has to execute the Release “crosses over” two (2) calendar years, the
Release will be deemed to have been executed on the twenty-first (21st) day
after the Separation Date. Except to the minimum extent that payments must be
delayed because Executive is a “specified employee” (as described above) or
until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the Company’s normal payroll practices and no
interest will be due on any amounts so deferred.
12.    Code Section 280G.


(a)    Better After-Tax Provision. If any payment or benefit that Executive will
or may receive from the Company or otherwise (a “280G Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment will be equal to
the Reduced Amount. The “Reduced Amount” will be either (x) the largest portion
of the 280G Payment that would result in no portion of the 280G Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the 280G Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal,





--------------------------------------------------------------------------------

Exhibit 10.1


state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the 280G Payment may be subject to the Excise Tax. If a
reduction in a 280G Payment is required pursuant to the preceding sentence and
the Reduced Amount is determined pursuant to clause (x) of the preceding
sentence, the reduction will occur in the manner (the “Reduction Method”) that
results in the greatest economic benefit for Executive. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata (the “Pro Rata Reduction Method”).


Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the 280G Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification will preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred compensation” within
the meaning of Section 409A of the Code will be reduced (or eliminated) before
280G Payments that are not “deferred compensation” within the meaning of Section
409A of the Code.
The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control (the
“Accountants”) will make all determinations required to be made under this
Section. If the firm so engaged by the Company is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company will appoint a nationally recognized independent professional firm to
make the determinations required hereunder. The Company will bear all expenses
with respect to the determinations by such firm required to be made hereunder.
The Company will use commercially reasonable efforts to cause the firm engaged
to make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to the Company and Executive within thirty
(30) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.
(b)    Indemnification. The Company hereby agrees that, for purposes of
determining whether any 280G Payment would be subject to the excise tax under
Section 4999 of the Code, the non-competition provisions of the Proprietary
Information Agreement (the “Non-Compete”) shall be treated as an agreement for
the performance of personal services. The Company hereby agrees to indemnify,
defend, and hold harmless Executive from and against any adverse impact, tax,
penalty, or excise tax resulting from the Company or the Accountants’
attribution of a value to the Non-Compete that is less than the product of (i)
the greater of (A) the total compensation amount that would be disclosed under
Item 402(c) of Securities and Exchange Commission Regulation S-K if Executive
had been a “named executive officer” of the Company in the year prior to the
year of the event that triggers the Excise Tax or (B) an independent valuation
of the Non-Compete, multiplied by (ii) the duration of the Non-Compete in years
(this product, the “Post Change in Control Reasonable Compensation”), to the
extent that the use of such lesser amount results in a larger excise tax under
Section 4999 of the Code than Executive would have been subject to had the
Company or Accountants attributed a value to the Non-Compete that is at least
equal to the Post Change in Control Reasonable Compensation.
13.    Miscellaneous.


(a)    Taxes. Executive shall be responsible for the payment of any taxes due on
any and all compensation, stock option, or benefit provided by the Company
pursuant to this Agreement which are not withheld by the Company. Executive
agrees to indemnify and hold harmless the Company from any and all claims or
penalties asserted against the Company arising from Executive’s failure to pay
taxes due on any compensation, stock option, or benefit provided by the Company
pursuant to this Agreement. Executive expressly acknowledges that the Company
has not made any representation about the tax consequences of any consideration
provided by the Company to Executive pursuant to this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the Parties or, in the case of a
waiver, by the Party waiving compliance. Failure of any Party at any time to
require performance of any provision hereof shall in no manner affect his, her
or its right at a later time to enforce such provision. No waiver by a Party of
a breach of this Agreement shall be deemed to be or construed as a waiver of any
other breach of any term or condition contained in the Agreement.


(c)    Successors and Assigns. This Agreement may be assigned by the Company to
an affiliated entity or to any successor or assignee of the Company with or
without Executive’s consent. This Agreement shall not be assignable by
Executive.


(d)    Notices. All notices to be given hereunder shall be in writing and shall
be deemed to have been duly given on: the date personally or hand delivered; one
(1) day after being sent by internationally-recognized overnight delivery
courier; and three (3) days after being sent by certified mail, return receipt
requested. Notices mailed to Executive shall be sent to Executive’s last home
address as reflected in the Company’s personnel records. Executive promptly
shall notify Company of any change in Executive’s address. Notices to be issued
to the Company shall be directed to the Board c/o the Lead Independent Director
copied to General Counsel and shall be mailed to the Company’s headquarters.


(e)    Dispute Resolution. To aid in the rapid and economical resolution of any
disputes that may arise in the course of Executive’s employment relationship,
the Parties agree that any and all disputes, claims, or demands arising from or
relating to the terms of this Agreement (including but not limited to the
Proprietary Information Agreement incorporated by reference herein), Executive’s
employment relationship with the Company, or the termination of that
relationship (including statutory claims), shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Austin, Texas conducted before a single neutral arbitrator by JAMS, Inc.
(“JAMS”) or its successor, under the then applicable JAMS Arbitration Rules and
Procedures for Employment Disputes (available at
http://www.jamsadr.com/rules-employment-arbitration/) and subject to JAMS’
Policy on Employment Arbitration Minimum Standards of Procedural Fairness. The
Parties acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute, claim or demand through a trial by jury
or judge or by administrative proceeding. Executive will have the right to be
represented by legal counsel at any arbitration proceeding, at Executive’s
expense. The arbitrator shall: (a) have authority to compel adequate discovery
for the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based; and
(c) have authority to, in the arbitrator’s discretion, award recovery of
attorneys’ fees and costs to the prevailing party. The Company shall pay all
JAMS’ arbitration fees. Nothing in this Agreement is intended to prevent either
Party from obtaining injunctive relief in a court of applicable jurisdiction to
prevent irreparable harm pending the conclusion of any arbitration; or from
enforcing any arbitration award in a court of applicable jurisdiction.


(f)    Entire Agreement. This Agreement, together with the Exhibits, sets forth
the complete and exclusive agreement and understanding of the Parties with
regard to the subject matter hereof, and supersedes any and all prior or
contemporaneous agreements, promises, representations, or communications,
written or oral, pertaining to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement,
and the invalid or unenforceable provision shall be modified to render it valid
and enforceable consistent with the intent of the parties insofar as possible
under applicable law. For purposes of construing this Agreement, any ambiguities
shall not be construed against any party as the drafter. This Agreement may be
executed in counterparts, which shall be deemed to be part of one original, and
facsimile signatures, signatures transmitted by .PDF, as well as electronic
signatures, shall be equivalent to original signatures. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Iowa, without regard to conflict of laws principles.





--------------------------------------------------------------------------------

Exhibit 10.1


In Witness Whereof, the Parties have each duly executed this Agreement as of the
date written above to indicate their understanding and acceptance of all of the
above-stated terms and conditions.
Lumos Pharma Inc.


By:    _/s/ Brad Powers_________________________


Its:    _General Counsel________________________




Executive


__/s/ Richard J. Hawkins__________________________









--------------------------------------------------------------------------------

Exhibit 10.1






Exhibit A
EMPLOYEE PROPRIETARY INFORMATION AGREEMENT
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
This Employee Proprietary Information, Inventions, Non-competition, and
Non-solicitation Agreement (this “Agreement”) is made in consideration for my
employment or continued employment by Lumos Pharma, Inc. or any of its
subsidiaries (the “Company”), and the compensation now and hereafter paid to me.
I hereby agree as follows:
1.
Nondisclosure.



1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
products, processes, know-how, designs, formulas, methods, developmental or
experimental work, clinical data, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company; (b) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); (c) information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (d) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any third party, including but not
limited to any former employer or any other person or entity to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any third party,
including but not limited to any former employer or any other person or entity
to whom I have an obligation of confidentiality unless consented to in writing
by that third party. I will use in the performance of my duties only





--------------------------------------------------------------------------------

Exhibit 10.1


information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided,
obtained, or developed by or for the Company.
2.
Assignment of Inventions.



2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4    Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
demonstrably anticipated business, research or development, nor resulted from
work performed by me for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.
2.5    Obligation to Keep Company Informed. During the period of my employment
with the Company, I will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others; and all patent applications filed by me or on my behalf. At
the time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.





--------------------------------------------------------------------------------

Exhibit 10.1


2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
at the Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
2.8    Enforcement of Proprietary Rights.
(i)Obligation to Assist. I will assist the Company in every proper way to
obtain, and from time to time enforce, United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. To that end I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for time actually spent by me at the
Company’s request on such assistance.


(ii)Appointment of Attorney in Fact. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


3.No Conflicts, Non-Solicitation, and Non-Interference. I acknowledge that
during my employment I will have access to and knowledge of Proprietary
Information. To protect the Company’s Proprietary Information, I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any other employment or business
activity directly related to the business in which the Company is now involved
or becomes involved, nor will I engage in any other activities which conflict
with my obligations to the Company or the interests of the Company. For the
period of my employment by the Company and continuing until one year after my
last day of employment with the Company, I will not: (a) directly or indirectly
induce any employee of the Company to terminate or reduce his or her
relationship with the Company; (b) solicit the business of any Client or
Customer of the Company (other than on behalf of the Company) for any
competitive purpose; or (c) induce any supplier, vendor, consultant or
independent contractor of the Company to terminate or reduce his, her or its
relationship with the Company. I agree that for purposes of this Agreement, a
“Client or Customer” is any person or entity with whom or which, at any time
during the two year period prior to my last day of employment with the Company,
(i) I had direct dealings; (ii) an individual whom I supervised had direct
dealings; or (iii) about whom or which I obtained confidential information. If
any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


4.Covenant Not to Compete. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. To protect the Company’s
Proprietary Information, I agree that during my employment with the Company,
whether full-time or part-time, and for a period of one year after my last day
of employment with the Company, I will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, entity, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” (as defined
below). It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock I
presently own shall not constitute a violation of this provision.







--------------------------------------------------------------------------------

Exhibit 10.1


4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of the Company’s Proprietary Information as defined
in paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value, some of which will be imparted to me in the ordinary course of
my employment with the Company. If any restriction set forth in this paragraph 4
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
4.2    As used herein, the terms:
(i)“Restricted Business” shall mean a business that is engaged in or is
preparing to engage in any of the areas that the Company is actively pursuing,
including but not limited to research, development and/or commercialization of
(1) one or more products for the treatment of any rare disease based upon the
Company’s LUM-201 technology platform; (2) one or more products for the
treatment of any rare disease utilizing growth hormone, recombinant growth
hormone, or any isoforms, analogs or secretagogues thereof; (3) vaccines against
the Ebola virus; or (4) any other area of research, development, or
commercialization drug or biologic candidate which is intended to address a rare
disease that (i) is the subject area of research, development, or
commercialization in which the Company or any subsidiary is engaged pursuant to
a program which is being materially funded by the Company, a strategic partner
of the Company, and/or a grant to the Company and (ii) as to which I
participated in or was familiar with the details of such research, development
or commercialization during my time of my employment with Company or regarding
which I possess Confidential Information. For purposes of the preceding
sentence, the determination of the scope of the Company’s business activities
shall be made as of the date of termination of my employment.


(ii) “Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business or
plans to do business.


5.Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and any other form that may be required by the
Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


6.No Conflicting Obligation. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company, nor any other lawful obligation
I have to any third party. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.


7.Return of Company Materials. When I leave the employ of the Company, or
earlier if requested by the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, documents,
materials, and tangible or intangible property of the Company together with all
copies thereof, and any other material containing or embodying any Company
Inventions, Third Party Information or Proprietary Information of the Company
without retaining any reproductions or embodiments thereof in whole or in part
and in any medium. By way of example, such items include but are not limited to:
Company files, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, information regarding potential business
development partners, research and development information, sales and marketing
information, operational and personnel information, code, software, databases,
computer-recorded information, and tangible property and equipment (including,
but not limited to, computers, data storage devices, facsimile machines, mobile
telephones, servers, credit cards, entry cards, identification badges and keys).
In addition, if I have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Confidential Information, I agree to provide Company with a
computer-useable copy of all such Confidential Information and then permanently





--------------------------------------------------------------------------------

Exhibit 10.1


delete and expunge such Confidential Information from those systems; and I agree
to provide Company access to my system as reasonably requested to verify that
the necessary copying and/or deletion is completed. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.


8.Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.


9.Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery or express delivery service (e.g., FedEx) to the appropriate address;
upon delivery via facsimile; or if sent by certified or registered mail, three
days after the date of mailing.


10.Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


11.General Provisions.


11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Texas as such laws are applied to agreements entered into and to be
performed entirely within Texas between Texas residents. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Texas and constitutes the minimum contacts necessary to make me subject
to the personal jurisdiction of the federal courts located in the State of
Texas, and the state courts located in the County of Travis, Texas, for any
lawsuit filed against me by Company arising from or related to this Agreement. I
agree and acknowledge that any controversy arising out of or relating to this
Agreement or the breach thereof, or any claim or action to enforce this
Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Texas. No such action may be brought in any forum outside the State of
Texas. Any action brought in contravention of this paragraph by one party is
subject to dismissal at any time and at any stage of the proceedings by the
other, and no action taken by the other in defending, counter claiming or
appealing shall be construed as a waiver of this right to immediate dismissal. A
party bringing an action in contravention of this paragraph shall be liable to
the other party for the costs, expenses and attorney’s fees incurred in
successfully dismissing the action or successfully transferring the action to
the federal courts located in the State of Texas, or the state courts located in
the County of Travis, Texas.
11.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement; this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein; and such provision shall be deemed modified and enforceable,
insofar as possible consistent with its original intent. By way of example, if,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.
11.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. My obligations under
this Agreement are not assignable to any party.
11.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
11.5    Employment. I agree and understand that my employment is at-will which
means I or the Company each have the right to terminate my employment, with or
without advanced notice and with or without cause. I further agree





--------------------------------------------------------------------------------

Exhibit 10.1


and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause.
11.6    Waiver. To be valid, any waiver by me or the Company of any breach of
this Agreement or right hereunder shall be specifically stated in writing, and
shall not be a waiver of any preceding or succeeding breach unless so
specifically stated. No waiver of any right under this Agreement and applicable
law shall be construed as a waiver of any other right. Neither party shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.
11.7    Entire Agreement. The obligations pursuant to this Agreement shall apply
to any time during which I was previously, or am in the future, employed or
engaged as a consultant by the Company, if no other agreement governs the
subject matter thereof. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior communications and representations with respect
to such subject matter. No modification of or amendment to this Agreement will
be effective unless in writing and signed by the party to be charged. Any
subsequent changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1




EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
ACKNOWLEDGEMENT FORM


I acknowledge that I have been given a copy of the Employee Proprietary
Information and Inventions Agreement, that I have read it, and that I understand
its terms and procedures. Furthermore, I agree to abide by it and understand
that if Lumos Pharma determines my conduct warrants it, I may be subject to
discipline for breaches hereof, up to and including the immediate termination of
my employment.




Richard J. Hawkins
                    
Employee’s Name (Please Print)




/s/ Richard J. Hawkins
                    
Employee’s Signature




3/27/2020
                    
Date







--------------------------------------------------------------------------------

Exhibit 10.1






Exhibit B
RELEASE
[To be signed on or within twenty-one (21) days after the Separation Date]
My employment with Lumos Pharma Inc. (the “Company”) ended in all capacities on
___________ (the “Separation Date”). I hereby confirm that I have been paid all
compensation owed to me by the Company for all hours worked; I have received all
the leave and leave benefits and protections for which I was eligible, pursuant
to the Company’s policies, applicable law, or otherwise; and I have not suffered
any on-the-job injury or illness for which I have not already filed a workers’
compensation claim.


If I choose to enter into this Release and allow it to become effective by its
terms, the Company will provide me with certain severance benefits pursuant to
the terms of the Employment Agreement between me and the Company dated 27 March,
2020 (the “Agreement”). I understand that I am not entitled to such severance
benefits unless I return this fully-executed Release to the Company within
twenty-one (21) days after the Separation Date, and allow this Release to become
fully effective and non-revocable by its terms. (Capitalized terms used but not
defined in this Release shall have the meaning ascribed to them in the
Agreement.)


In exchange for the severance benefits to which I would not otherwise be
entitled, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, arising from or in any way
related to events, acts, conduct, or omissions occurring prior to or at the time
that I sign this Release, including but not limited to claims arising from or in
any way related to my employment with the Company or the termination of that
employment (collectively, the “Released Claims”). By way of example, the
Released claims include, but are not limited to: (1) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(2) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (3) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (4) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and Iowa state law.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any claims for breach of the Agreement
arising after the date on which I sign this Release; (2) claims for
reimbursement of properly incurred business expenses prior to and through the
Separation Date which are submitted to the Company for reimbursement within
thirty (30) days after the Separation Date; (3) all rights I have in respect of
the Equity Awards; (4) all claims for or rights to indemnification pursuant to
the articles of incorporation and bylaws of the Company, any indemnification
agreement to which I am a party, or under applicable law; and (5) all claims
which cannot be waived as a matter of law. I understand that nothing in this
Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any other government agency, except that I acknowledge and agree that
I am hereby waiving my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims that I have or might have
against any of the parties released above that are not included in the Released
Claims.







--------------------------------------------------------------------------------

Exhibit 10.1


[IF EXECUTIVE IS 40 YEARS OF AGE OR OLDER] I acknowledge that I am knowingly and
voluntarily waiving and releasing any rights I may have under the ADEA, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my waiver and release does not apply to any
rights or claims that may arise after the date I sign this Release; (b) I have
been advised that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so); (c) I
have been given twenty-one (21) days to consider this Release (although I may
choose voluntarily to sign it earlier); (d) I have seven (7) days following my
execution of this Release to revoke my acceptance of it (with such revocation to
be delivered in writing to the Company within the 7-day revocation period); and
(e) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign it, provided I do
not earlier revoke it (“Effective Date”).
I further agree: (a) not to disparage the Company or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (b) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceedings against the
Company, its affiliates, officers, directors, employees or agents; and (c) to
reasonably cooperate with the Company by voluntarily (without legal compulsion)
providing accurate and complete information, in connection with the Company’s
actual or contemplated defense, prosecution or investigation of any claims or
demands by or against third parties, or other matters, arising from events,
acts, or omissions that occurred during my employment with the Company. I hereby
certify that I have returned, without retaining any reproductions (in whole or
in part), all information, materials and other property of the Company,
including but not limited to any such information, materials or property
contained on any personally-owned electronic or other storage device (such as
computer, cellular phone, PDA, tablet or the like).
This Release, together with the Agreement (including all Exhibits and documents
incorporated therein by reference), constitutes the complete, final and
exclusive embodiment of the entire agreement between me and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
in the Release or the Agreement, and it entirely supersedes any other such
promises, warranties or representations, whether oral or written.


Reviewed, Understood and Agreed:


By: ___________________________________________    Date:
___________________________















